Case: 21-50344     Document: 00516107238         Page: 1     Date Filed: 11/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 November 24, 2021
                                  No. 21-50344
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Johnny Thomas Hamby,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-352-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Johnny Thomas Hamby appeals his above-guidelines sentence of 10
   years for being a felon in possession of a firearm. He contends that the
   sentence was substantively unreasonable because the district court’s stated
   reasons, including its reliance on deterrence and protecting the public from


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50344      Document: 00516107238          Page: 2    Date Filed: 11/24/2021




                                    No. 21-50344


   future crimes, was insufficient to support the court’s significant variance
   from the guidelines range.
          We review Hamby’s sentence for reasonableness for an abuse of
   discretion in light of 18 U.S.C. § 3553(a)’s sentencing factors. See Gall
   v. United States, 552 U.S. 38, 51-52 (2007). In so doing, we consider “the
   totality of the circumstances, including the extent of any variance from the
   [g]uidelines range,” to determine whether the § 3553(a) factors support the
   sentence, United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013) (internal
   quotation marks and citation omitted). Although “[a] major deviation from
   the Guidelines range requires a greater justification than a minor one,” the
   district court in the instant case gave such justification. Id.; see also United
   States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).
          The record does not show that the district court failed to account for
   a factor that should have received significant weight, gave significant weight
   to an irrelevant or improper factor, or made a clear error of judgment in
   balancing the sentencing factors. See United States v. Diehl, 775 F.3d 714, 724
   (5th Cir. 2015). Further, the district court articulated “individualized, case-
   specific reasons” that justified the higher sentence. Id. (internal quotation
   marks and citation omitted). Namely, the district court stated that the
   sentence it gave was necessary to afford adequate deterrence to criminal
   conduct, given that Hamby committed the instant offense just 11 days after
   serving 8 years on a 16-year sentence and had not taken advantage of the
   opportunities to make positive changes in his life. Also, Hamby’s recidivism
   implicated the need to protect the public from Hamby’s further crimes, given
   that Hamby’s criminal behavior began at age 18; he had been in prison for all
   but about a year over the course of 26 years; and he had five felony
   convictions.




                                          2
Case: 21-50344     Document: 00516107238           Page: 3   Date Filed: 11/24/2021




                                    No. 21-50344


          Hamby’s arguments amount to no more than a request for this court
   to reweigh the statutory sentencing factors, which we will not do. See United
   States v. Hernandez, 876 F.3d 161, 166-67 (5th Cir. 2017).
          AFFIRMED.




                                         3